per curiam:
This is another pro se appeal by a Filipino citizen, who worked for the United States in the Philippines, from the denial to him of a civil service annuity. The Merit Systems Protection Board ( mspb) held that he was not so entitled because his service for the United States did not amount to the necessary years of nonexcepted or nonexcluded service. See mspb Decision Number SF8318010239, dated December 2, 1980 (San Francisco Field Office). As found by the mspb, petitioner’s service was all in the excepted, excluded, and noncovered category, and he is therefore unable to obtain civil service retirement. We have no reason to question the determination of the mspb. The case is wholly controlled by our prior holdings in this *1005class of case. Menchavez v. Office of Personnel Management, ante at 924; Valenzuela v. Office of Personnel Management, ante at 907; Castro v. Office of Personnel Management, ante at 867; Cubacub v. Department of the Navy, 230 Ct.Cl. 908 (1982); Guevara v. United States, 229 Ct.Cl. 595 (1981). See, also, De Guzman v. Office of Personnel Management, immediately below.
AFFIRMED.